MEMORANDUM **
Grammy Christian, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because Christian provided information in her asylum declaration that was inconsistent with hearing testimony. Her declaration stated she was detained by Indian police for two days, yet she testified she was detained four to five hours. Christian also stated in her declaration that Bajrang Dal members attacked her house, yet she testified that the Shevsena people and other Hindu peo*671pie attacked her house. Because these discrepancies go to the heart of her asylum claim, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), substantial evidence supports the denial of asylum, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000).
Further, the IJ properly required Christian to provide documentation to support her claim that her church pastor, Phillip Williams, was murdered by Hindus. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000) (holding that where IJ has reason to question alien’s credibility, alien must provide non-duplicative, easily available corroborating evidence).
In the absence of credible testimony, Christian failed to establish eligibility for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Because Christian’s claims under the CAT are based on the same facts the BIA and IJ found to be incredible, and Christian points to no other evidence that should have been considered, she has failed to establish eligibility for relief under the CAT. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.